[Cite as Ritchie v. Lebanon Correctional Inst., 2010-Ohio-4026.]

                                                         Court of Claims of Ohio
                                                                                      The Ohio Judicial Center
                                                                              65 South Front Street, Third Floor
                                                                                         Columbus, OH 43215
                                                                               614.387.9800 or 1.800.824.8263
                                                                                          www.cco.state.oh.us




MIKE RITCHIE

        Plaintiff

     v.
Case No. 2009-07008-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

LEBANON CORRECTIONAL INST.

        Defendant


                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Mike Ritchie, an inmate incarcerated at defendant, Lebanon
Correctional Institution (LeCI) asserted his television set was confiscated on or about
December 23, 2008, by LeCI Officer Stiehl.                         Plaintiff further asserted LeCI staff
subsequently destroyed the television set without any authorization. Plaintiff explained
he purchased a television set in June 2002 while incarcerated at the Ross Correctional
Institution (RCI). Plaintiff submitted documentation showing a Zenith television set was
purchased on June 22, 2002 from an approved vendor and shipped to RCI on July 3,
2002. The purchase price of the television set was $199.97, plus $4.00 for shipping
costs. Plaintiff filed this claim seeking to recover $300.00, the stated replacement cost
of a new television set. Payment of the filing fee was waived.
        {¶ 2} 2)       Defendant denied liability in this matter contending that all actions on
the part of LeCI personnel in regard to confiscating a television set from plaintiff were
appropriate. Defendant acknowledged a television set was confiscated from plaintiff on
December 23, 2008 and the confiscated item was subsequently destroyed. Defendant
submitted documentation showing a Zenith television set serial #PR10170503 was
confiscated from plaintiff by LeCI employee, R. Stiehl. It was determined the serial
number of the confiscated television set did not match the serial number of the
television set plaintiff purchased while incarcerated at RCI (serial #GT23EJ0906).
Plaintiff was issued a “Conduct Report” and charged with institutional rule violations
including possession of contraband. Plaintiff pled guilty to possession of contraband
and the confiscated television was destroyed due to the fact the proper titled owner
could not be located.
      {¶ 3} 3)     A response was filed on plaintiff’s behalf pointing out plaintiff was the
proper owner of the destroyed television set. An explanation was offered concerning
the discrepancies in the serial numbers. It was asserted that the original title plaintiff
received for a Zenith television set while incarcerated at RCI reflected serial
#GT23EJ0906 and then when plaintiff arrived at LeCI he was issued a second title for a
Zenith television set designated by a new serial #PR10170503. Furthermore, it was
pointed out that the “Hearing Officers Report” (copy submitted) compiled at the time
plaintiff pled guilty to a violation of “Rule 51-Possession of Contraband,” the following
notation was recorded: “return tv is titled to inmate ritchie.” The “Hearing Officers
Report” bears two dates, December 24, 2008 and December 26, 2008. According to
the LeCI “Contraband Log” (copy submitted by defendant) the confiscated television set
was destroyed on December 30, 2008.
                                CONCLUSIONS OF LAW
      {¶ 4} 1)      The standard measure of damages for personal property is market
value. McDonald v. Ohio State Univ. Veterinary Hosp. (1994), 67 Ohio Misc. 2d 40, 644
N.E. 2d 750.
      {¶ 5} 2)      Prison   regulations,   including those     contained in     the   Ohio
Administrative Code, “are primarily designed to guide correctional officials in prison
administration rather than to confer rights on inmates.”         State ex rel. Larkins v.
Wilkinson, 79 Ohio St. 3d 477, 479, 1997-Ohio-139, 683 N.E. 2d 1139, citing Sandin v.
Conner (1995), 515 U.S. 472, 481-482, 115 S. Ct. 2293, 132 L. Ed. 2d 418.
Additionally, this court has held that “even if defendant had violated the Ohio
Administrative Code, no cause of action would exist in this court. A breach of internal
regulations in itself does not constitute negligence.” Williams v. Ohio Dept. of Rehab.
and Corr. (1993), 67 Ohio Misc. 2d 1, 3, 643 N.E. 2d 1182.
       {¶ 6} 3)     It has been previously held, an inmate plaintiff may recover the
value of confiscated contraband property destroyed by agents of defendant when those
agents acted without authority or right to carry out the property destruction. Berg v.
Belmont Correctional Institution (1998), 97-09261-AD; Wooden v. Ohio Dept. of Rehab.
& Corr., Ct. of Cl. No. 2004-01958-AD, 2004-Ohio-4820; Hemsley v. N. Cent.
Correctional Inst., Ct. of Cl. No. 2005-03946-AD, 2005-Ohio-4613; Mayfield v. Richland
Correctional Inst., Ct. of Cl. No. 2005-07976-AD, 2006-Ohio-358.
       {¶ 7} 4)     Plaintiff has no right to pursue a claim for destroyed property in
which he cannot prove any right of ownership. DeLong v. Department of Rehabilitation
and Correction (1988), 88-06000-AD. Defendant cannot be held liable for contraband
property that plaintiff has no right to possess.          Beaverson v. Department of
Rehabilitation and Correction (1988), 87-02540-AD; Radford v. Department of
Rehabilitation and Correction (1985), 84-09071.
       {¶ 8} 5)      The credibility of witnesses and the weight attributable to their
testimony are primarily matters for the trier of fact. State v. DeHass (1967), 10 Ohio St.
2d 230, 39 O.O. 2d 366, 227 N.E. 2d 212, paragraph one of the syllabus. The court is
free to believe or disbelieve, all or any part of each witness’s testimony. State v. Antill
(1964), 176 Ohio St. 61, 26 O.O. 2d 366, 197 N.E. 2d 548. The court does not find
plaintiff’s assertions particular persuasive in regard to the contention that he was the
proper owner of the confiscated television set.
       {¶ 9} 6)     The trier of fact, in the instant action, finds the confiscated property
item was not owned by plaintiff.        Therefore, plaintiff may not recover damages
associated with the loss of property he did not own. See Mumm v. Ohio Dept. of
Rehab. and Corr., et al., Ct. of Cl. No. 2004-04574-AD, 2004-Ohio-5134.


                                              Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




MIKE RITCHIE
        Plaintiff

        v.

LEBANON CORRECTIONAL INST.

        Defendant

         Case No. 2009-07008-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Mike Ritchie, #239-539                            Gregory C. Trout, Chief Counsel
P.O. Box 56                                       Department of Rehabilitation
Lebanon, Ohio 45036                               and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222
RDK/laa
3/30
Filed 4/23/10
Sent to S.C. reporter 8/26/10